IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-60231
                         Conference Calendar
                          __________________


ADNAN MUSTAFA ABU-OWN,

                                      Petitioner,

versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                      Respondent.



                        - - - - - - - - - -
             Petition for Review of an Order of the
                   Board of Immigration Appeals
                             A70 524 932
                        - - - - - - - - - -
                         (October 19, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.


PER CURIAM:*

     This court reviews the Board of Immigration Appeals' summary

dismissal of an appeal pursuant to 8 C.F.R. § 3.1(d)(1-a)(i)(A)

for abuse of discretion.    Medrano-Villatoro v. I.N.S., 866 F.2d
132, 134 (5th Cir. 1989);    Townsend v. United States Dep't of

Justice I.N.S., 799 F.2d 179, 182 (5th Cir. 1986).     In Medrano-

Villatoro, this court held that:   1) the statement of reasons for


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-60231
                                -2-

appeal must inform the BIA what was wrong about the Immigration

Judge's decision and why; 2) the statement must specify whether

the petitioner challenges erroneous findings of fact or law, or

both; 3) if a question of law is presented, supporting authority

must be cited, and if the dispute is on the facts, the particular

details at issue must be identified; and 4) if the denial of

discretionary relief is in question, the statement must disclose

whether the alleged error relates to grounds of statutory

eligibility or the exercise of discretion.   Medrano-Villatoro,
866 F.2d at 133-34.   Abu-Own's statement of reasons is not

"sufficiently detailed to allow the BIA to determine the nature

of the error and to guide the BIA in its preliminary assessment

of the record."   Id. at 134.

     Abu-Own argues that even if the notice of appeal was

insufficient, the BIA abused its discretion in summarily

dismissing the appeal for failure to "perfect the Notice of

Appeal by failing to file a brief" because he was "effectively a

pro se alien" at the time the brief was due and because a

reasonable explanation for failure to file a brief was provided,

namely, a breakdown of the attorney-client relationship.      Section

3.1(d)(1-a)(i)(E) provides, in relevant part that

          [t]he Board may summarily dismiss any appeal
          . . . in any case in which . . . [t]he party
          concerned indicates on Form EOIR-26 or Form
          EOIR-29 that he or she will file a brief or
          statement in support of the appeal and,
          thereafter, does not file such brief or
          statement, or reasonably explain his or her
          failure to do so, within the time set for
          filing.
                           No. 95-60231
                                -3-

§ 3.1(d)(1-a)(i)(E).   Abu-Own failed to file a brief in apparent

violation of § 3.1(d)(1-a)(i)(E) after asserting he would do so.

     Abu-Own does not dispute that he asked his counsel not to

file a brief on his behalf.   Abu-Own's request of his counsel,

that counsel refrain from filing a brief on his behalf, is not a

"reasonable explanation" for Abu-Own's failure to file a brief

for purposes of § 3.1(d)(1-a)(i)(E).   The summary dismissal of

Abu-Own's appeal was not an abuse of discretion.

     DISMISSED.